DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 19, 2021 has been entered.
Response to Amendment
This is an office action in response to applicant's arguments and remarks filed on January 19, 2021. Claims 1-20 are pending in the application and being examined herein.
	
Status of Objections and Rejections
All rejections from the previous office action maintained and modified in view of Applicant's amendment.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-17, 19, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2012/0190589) and further in view of Yoshioka, et al., Suppression of Non-specific Adsorption Using Densified Tri(ethylene glycol) Alkanethiols: Monolayer Characteristics Evaluated by Electrochemical Measurements, Analytical Sciences, Vol. 26, pp. 33-37 (2010).

Regarding claims 1-5, 7 and 8, Anderson teaches a sample analysis cartridge (para. [0010] assay cartridge, para. [0098], Fig. 1a-1c, cartridge 115 and sample chamber Fig. 28, para. [0191]), comprising: 
an input tunnel extending from an aperture on a sample analysis cartridge surface of the sample analysis cartridge (top of sample introduction port 2820 is an aperture on the top surface of sample chamber of Fig. 28, see annotated figure below, sample chamber 2810 is an input tunnel extending from aperture, para. [0191]), the input tunnel configured to receive a sample collection device (Fig. 28 swab shown in sample chamber 2810);
a reservoir positioned at a distal end of the input tunnel  (para. [0191], bottom of chamber 2810 which is at distal end of 2810,  Fig. 28, see annotated figure below), 
an analysis channel configured to receive the fluid (detection chamber, 120, para. [0015], [0191] The extracted analyte may then be directed to a detection chamber for analysis from sample conduit 2845, Fig. 28, 1a-1c), the analysis channel comprising a hydrophilic surface that facilitates capillary flow of the fluid away from the reservoir (para. [0234], through the use of fluidic networks comprising capillary breaks, "Capillary break", as used herein, refers to a region in a fluid conduit that acts as a barrier to liquid moving through the conduit under capillary action or under the driving force of a low pressure gradient below a threshold pressure. In preferred examples of capillary breaks, application of a pressure above the threshold pressure acts to push the fluid past the barrier. Capillary breaks may be designed into fluid conduits by introducing, e.g., i) a transition, on a surface of a conduit, from a wettable surface to a less wettable surface (e.g., as indicated by the contact angle for water; Examiner interprets the wettable surface as indicated by the contact angle for water to meet the instant term “a hydrophilic surface that facilitates capillary flow of the fluid away from the reservoir”); 
The limitations “the reservoir further configured to receive a sample collected by a sample collection device such that the sample and reagents are mixed in the fluid in the reservoir” and “analysis channel configured to receive the fluid having the sample and the reagents mixed therein from the reservoir” are functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Anderson is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim.
Anderson an electrochemical sensor at least partially disposed within the analysis channel in a position to be exposed to the fluid having the sample and the reagents mixed therein from the reservoir (para. [0015], [0025], [0091]-[0092], the detection chamber comprising a plurality of electrodes, so as to permit the conduct of assays based on electrochemical measurements, para. [0098], Fig. 1a, electrodes 135,136,137),
 the electrochemical sensor comprising a working electrode (para. [0099], one preferred embodiment would use an electrode array that preferably has at least one dedicated counter electrode 135, one dual-role electrode 136 and one dedicated working electrode 137)
Anderson teaches materials used in electrodes may be treated with surfactants to reduce non-specific binding (para. [0121] but fails to teach having a surface chemically modified by a thiolated ethylene glycol (claim 1), wherein the thiolated ethylene glycol comprises ethylene glycol dithiol (claim 2), wherein the working electrode surface is backfilled with a backfiller (claim 3), wherein the backfiller comprises mercaptoundecanoic acid (claim 4), wherein the backfiller comprises mercaptohexanol (claim 5), wherein the working electrode surface of the working electrode is gold-plated or comprises gold (claim 7), wherein the surface of the working electrode comprises a hydrophilic head group (claim 8). However, Yoshioka teaches an electrochemical cell wherein the gold working electrode was modified with a triethylene glycol with short alkythiols (TEGCnSH) and backfilled with 12-Mercaptododecyl B-maltoside (MalC12SH), (p. 34, left column, Preparation of hybrid monolayers). It would have been obvious to one of ordinary skill in art at the time of filing to substitute the surface modification of Anderson with teach a gold working electrode having a surface chemically modified thiolated ethylene glycol and is backfilled with 12-Mercaptododecyl B-maltoside (MalC12SH) (hydrophilic head group) as taught by (Yoshioka, p. 37, left column). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. MPEP 2144.09 (I).


    PNG
    media_image1.png
    626
    651
    media_image1.png
    Greyscale

 
Regarding claim 6, The limitation “wherein the working electrode is configured to release electrons to replenish electrons stripped from a substrate by at least one oxidizing enzyme in a quantity that correlates to a quantity of a target analyte in the sample” is a functional limitations. A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). The apparatus of Modified Anderson is identical to the presently claimed structure and therefore, would have the ability to perform the use recited in the claim. Anderson teaches enzyme surface modification of the electrode and therefore would have the ability to to release electrons to replenish electrons stripped from a substrate by at least one oxidizing enzyme in a quantity that correlates to a quantity of a target analyte in the sample (para. 0122]).

Regarding claim 9, Modified Anderson teaches wherein the electrochemical sensor further comprises a reference electrode at least partially disposed within the analysis channel (para. [0099], at least one dedicated counter electrode 135, one dual-role electrode 136 and one dedicated working electrode 137, Fig. 1a). The term “reference" does not further define the actual structure of the electrode. Moreover, one of ordinary skill in the art would be well aware that in an electrochemical sensor (as Anderson is drawn to) the second electrode of that cell can be referred to as either a counter or reference electrode because it is providing both functions for the sensor.

Regarding claim 10, Modified Anderson teaches wherein the electrochemical sensor further comprises a counter electrode located at least partially disposed within the analysis channel (para. [0099], at least one dedicated counter electrode 135, one dual-role electrode 136 and one dedicated working electrode 137, Fig., 1a).

Regarding claim 11, Modified Anderson teaches further comprising one or more additional electrochemical sensors at least partially disposed within the analysis channel (Fig. 3f, para. [0127], the working electrodes (e.g., working electrode 315) and the single, common counter electrode 311).

Regarding claim 12, Modified Anderson teaches further comprising a circuit board comprising the electrochemical sensor (paras. [0100]-[0101], substrate layer 175 of component 178, is bottom wall of detection chamber).

Regarding claim 13, Modified Anderson teaches wherein the circuit board forms a wall of the analysis channel (paras. [0100]-[0101], substrate layer 175 of component 178, is bottom wall of detection chamber).

Regarding claim 14, Modified Anderson teaches wherein further comprising a piezoelectric transducer configured to emit energy into the reservoir to mix the fluid with the sample and the reagents (Fig. 7a, 7b, para. [0169]-[0170], piezoelectric dispenser).

Regarding claim 15, Modified Anderson teaches wherein further comprising a substrate reservoir configured to hold a substrate fluid comprising a substrate, 
wherein the analysis channel is further configured to receive the substrate fluid from the substrate reservoir such that the reagents from the reservoir localized over the working electrode react with the substrate at the working electrode to generate signals detectable by the working electrode indicative of at least one of a presence, absence, or quantity of a target analyte in the sample (para. [0198], the reagent chambers are chambers adapted to hold liquid reagents used during the course of assays carried out in a cartridge. The reagent chamber design considerations for preferred embodiments of a cartridge depend, in part, upon the particular assay(s) to be performed by the cartridge. Liquid reagents that may be held in a reagent chamber include enzyme Substrates. The reagent chamber is connected to a reagent conduit for transferring reagent from the chamber to other fluidic components in the cartridge. )

Regarding claim 16, Modified Anderson teaches further comprising a wash reservoir configured to hold a wash fluid, 
wherein the analysis channel is further configured to receive the wash fluid from the wash reservoir prior to receipt of the substrate fluid from the substrate reservoir (para. [0019], a detection chamber conduit connected to the detection chamber and connected to a wash buffer chamber).

Regarding claim 17, Modified Anderson teaches a kit (para. [0362], The present invention also includes kits. The kits may include disassembled components necessary to make an assay module of the invention) comprising the sample analysis cartridge of claim 1 (as rejected above) and a reader configured to be electrically coupled to the sample analysis cartridge (para. [0025], cartridge reader for mouting assay cartridge and including (iii) an electrode contact pin assembly). Examiner notes Andersons teachings of a system meets the instant recitation of a "kit" since the assembled system of Anderson is merely an assembled kit.

Regarding claim 19, Modified Anderson teaches wherein the reader comprises a processor configured to process signals detected at the working electrode indicative of at least one of a presence, absence, or quantity of a target analyte in the sample (para. [0102], The reader may have a microprocessor for controlling the mechanical and/or electronic subsystems, analyzing the acquired data and/or providing a graphical user interface (GUI)).

Regarding claim 20, Modified Anderson teaches further comprising the sample collection device (para. [0010], a sample collected with an applicator stick comprising a shaft and a sample collection head (e.g., a swab)).

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Anderson et al. (US 2012/0190589) and further in view of K. Yoshioka, et al., Suppression of Non-specific Adsorption Using Densified Tri(ethylene glycol) Alkanethiols: Monolayer Characteristics Evaluated by Electrochemical Measurements, Analytical Sciences, Vol. 26, pp. 33-37 (2010) as applied to claim 17 and in further view of Davis (US 2007/0031283).

Regarding claim 18, Modified Anderson fails to teach wherein the reader comprises a magnet configured to magnetically hold the reagents comprising magnetic particles over the working electrode. However, Davis teaches sample cartridge for detection like that of Anderson (para. [0005], [0006]). Davis teaches the incubation Zone may include an assay performance Substance, a plurality of magnetizable capture beads, and a plurality of magnetizable separation beads (para. [0011], [0136]) and wherein cartridge 202 can be operative to expose a sample to magnetizable capture beads that can be drawn to a measurement Zone by a magnet located in housing 102 (para. [0136]). It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the reader of Anderson to comprise a magnet because doing so would enough free bound separation (para. [0013]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-4, 23 of U.S. Patent No. 10,545,161, over claim 1, 7, 15 of U.S. Patent No. 10,272,434, over claim 1, 2, 10, 11, 24-27 of U.S. Patent No. 9,522,397 in view of  K. Yoshioka, et al., Suppression of Non-specific Adsorption Using Densified Tri(ethylene glycol) Alkanethiols: Monolayer Characteristics Evaluated by Electrochemical Measurements, Analytical Sciences, Vol. 26, pp. 33-37 (2010). Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 1-20  of the present invention are drawn to a sample analysis cartridge and kit including cartridge and reader wherein the cartridge comprises a reservoir, analysis channel and electrochemical sensor disposed within the analysis channel. Gregg teaches the use of polymeric transition metal complexes or sensing layers being utilized in conjunction with working and counter electrodes for detection of glucose. Yoshioka teaches an electrochemical cell wherein the gold working electrode was modified with a triethylene glycol with short alkythiols (TEGCnSH) and backfilled with 12-Mercaptododecyl B-maltoside (MalC12SH), (p. 34, left column, Preparation of hybrid monolayers). It would have been obvious to one of ordinary skill in art at the time of filing to modify the working electrodes of the electrochemical sensors with a gold working electrode having a surface chemically modified thiolated ethylene glycol and is backfilled with 12-Mercaptododecyl B-maltoside (MalC12SH) (hydrophilic head group) as taught by Yoshioka because would reduce noise and improve repellency to non specific adsorption of protein and peptide molecules over a wide molecular size range (Yoshioka, p. 37, left column). A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. MPEP 2144.09 (I).

Response to Arguments
In the arguments presented on pages 6-8 of the amendment, the applicant argues that Anderson discloses methods to prevent capillary flow by providing various z-transitions along a flow path, wherein capillary breaks act as a barrier to liquid moving through the conduit under capillary action and therefore Anderson does not suggest “an analysis channel configured to receive the fluid having the sample and reagents mixed therein from the reservoir, the analysis channel comprising a hydrophilic surface that facilitates capillary flow of the fluid away from the reservoir” as recited in claim 1.  
Examiner respectfully disagrees. As rejected supra, the teachings of Modified Anderson meet the limitation “the analysis channel comprising a hydrophilic surface that facilitates capillary flow of the fluid away from the reservoir.” Firstly, applicant is reminded that the claims are drawn to an apparatus and not a method. Secondly, Anderson teaches in para. [0234] wherein “[c]apillary breaks may be designed into fluid conduits by introducing, e.g., i) a transition, on a surface of a conduit, from a wettable surface to a less wettable surface (e.g., as indicated by the contact angle for water” and wherein “"[c]apillary break", as used herein, refers to a region in a fluid conduit that acts as a barrier to liquid moving through the conduit under capillary action.” Therefore, Examiner interprets the wettable surface as indicated by the contact angle for water to meet the instant term “a hydrophilic surface that facilitates capillary flow of the fluid away from the reservoir”). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIS R KESSEL whose telephone number is (571)270-7698.  The examiner can normally be reached on Monday-Thursday, 8AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V. Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARIS R. KESSEL
Primary Examiner
Art Unit 1795



/MARIS R KESSEL/Primary Examiner, Art Unit 1795